Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Earl Coley seeks to appeal the magistrate judge’s order and recommendation denying Coley’s request for counsel and recommending the action be construed as a 28 U.S.C. § 2254 (2012) petition and dismissed without prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Coley seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for *100lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are- adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED